DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0282453 (Greenhalgh).
Regarding claim 29, Greenhalgh discloses a method, comprising: providing an expandable intervertebral device (2) having a base (10), a first body portion (162), and a second body portion (96), the base having a length (along length of base 10, see Figs. 17-24) extending from a first end of the base to a second end of the base, a width (width of device 2, see Figs. 17-24), and a height (height of device 2, see Figs. 17-24), the length being greater than the width and the height (see Figs. 17-24), the base having a longitudinal axis (4) along the length of the base, the first body portion configured to move in a first direction with respect to the base (see Fig. 28 and paragraphs [0088] and [0094]), the first direction being substantially parallel to the longitudinal axis of the base (see Fig. 28 and paragraph [0094]), and the second body portion configured to move in at least a second direction with respect to the base (see paragraph [0090] and Figs. 23 and 24); moving the second body portion in the second direction (see paragraph [0090] and Figs. 23 and 24); moving the first body portion in the first direction (see Fig. 28 and paragraphs [0088] and [0094]), the step of moving the first body portion in the first direction occurring after the 
Regarding claim 30, Greenhalgh discloses a method, comprising: providing an intervertebral device (2) having a height (height of device 2, see Figs. 17-24), the intervertebral device including a base (10), a first body portion (162), and a second body portion (96); moving the second body portion with respect to the base to increase the height of the intervertebral device (see paragraph [0090] and Figs. 23 and 24); moving the first body portion to engage the second body portion and prevent further movement of the second body portion (see paragraphs [0088], [0089], and [0094] and Fig. 28), the step of moving the first body portion occurring after the step of moving the second body portion (see paragraph [0088]).
Allowable Subject Matter
Claims 18-20, 22-24, 26, and 27 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 29 and 30 have been considered but are moot in view of the new grounds of rejection.  Claims 29 and 30 present combinations of features different from those in claim 18 that allow for application of the Greenhalgh reference such that claims 29 and 30 read on the embodiment of the Greenhalgh reference shown in Figs. 17-28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773